United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 



Inventors: Clayton et. al.			:
Patent No. 11,222,305				:	REDETERMINATION OF PATENT
Issue Date: January 11, 2022			:	TERM ADJUSTMENT
Application No. 15/081,435			:	
Filing Date: March 25, 2016			:	  
Attorney Docket No. 470-7052		:		


The instant redetermination of the patent term adjustment (“PTA”) set forth on the patent is being issued in response to the request filed pursuant to 37 C.F.R. § 1.705 on January 19, 2022, which requests the United States Patent and Trademark Office (“Office”) adjust the PTA from 736 days to 773 days.  The Office’s redetermination of the PTA indicates the correct PTA is    691 days.

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).

The required $210 fee for the request has been charged to Deposit Account No. 50-5932. 

Relevant Procedural History

The patent issued with a PTA determination of 736 days on January 11, 2022.  The instant request seeking an adjustment of 773 days was filed on January 19, 2022.

Decision

The PTA set forth on the patent is based on the following determinations previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 426 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 466 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 0 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
156 days.

The PTA to be set forth on a patent is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula may be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay - Overlap - Applicant Delay

The patent sets forth a PTA of 736 days (426 days of A Delay + 466 days of B Delay + 0 days of C Delay - 0 days of Overlap - 156 days of Applicant Delay).

The request asserts the Office incorrectly calculated the period of Applicant Delay, and as a result, incorrectly calculated the PTA set forth on the patent.  The request asserts the correct period of Applicant Delay is 119 days.  The request asserts the correct PTA is 773 days.

As will be discussed, the correct period of Applicant Delay is 201 days.  Therefore, the correct PTA is 691 days (426 days of A Delay + 466 days of B Delay + 0 days of C Delay - 0 days of Overlap - 201 days of Applicant Delay).

A Delay

The Office previously determined the period of A Delay is 426 days.  The Office has calculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 426 days.

B Delay

The Office previously determined the period of B Delay is 466 days.  The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 466 days.

C Delay

The Office previously determined the period of C Delay is 0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.

Overlap

The Office previously determined the number of days of Overlap is 0 days.  The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days.

Applicant Delay

The Office previously determined the total period of Applicant Delay consists of the following:

	(1)	A 17-day period of delay under 37 C.F.R. § 1.704(b),
	(2)	A 92-day period of delay under 37 C.F.R. § 1.704(c)(12), and
	(3)	A 47-day period of delay under 37 C.F.R. § 1.704(c)(10).

In practical terms, the request asserts the correct period of delay under 37 C.F.R. § 1.704(c)(10) is 10 days and the correct total period of Applicant Delay is 119 (17 + 92 + 10) days.

The following facts are relevant to the calculation of the period of Applicant delay under 
37 C.F.R. § 1.704(c)(10):

	(1)	The Office issued a Notice of Allowance on August 26, 2021; and
(2)	A “Request for Amendment under 37 C.F.R. § 1.312” was filed on November 26, 2021.

During 2020, 37 C.F.R. § 1.704(c)(10) was amended to read as follows:

[Upon] [s]ubmission of an amendment under § 1.312, or other paper, other than an amendment under § 1.312 or other paper expressly requested by the Office or a request for continued examination in compliance with § 1.114, after a notice of allowance has been given or mailed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date of mailing of the notice of allowance under 35 U.S.C. 151 and ending on the date the amendment under § 1.312 or other paper was filed.

The change to 37 C.F.R. § 1.704(c)(10) applies to any patent in which a Notice of Allowance was issued on or after July 16, 2020.

The correct period of delay under 37 C.F.R. § 1.704(c)(10) for this application is 92 days, which is the number of days beginning August 27, 2021 (day after date the Notice of Allowance was issued) and ending on November 26, 2021 (date request was filed).

The correct total period of Applicant Delay is 201 (17 + 92 + 92) days.

Conclusion

The correct PTA is 691 days (426 days of A Delay + 466 days of B Delay + 0 days of C Delay - 0 days of Overlap - 201 days of Applicant Delay).

A request for reconsideration of the instant redetermination of PTA may be filed if patentee disagrees with the Office’s determination the correct PTA is 691 days.  Such a request must be filed within TWO MONTHS of the issuance date of the instant redetermination of PTA.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  The request for reconsideration does not need to include a fee if the request is filed within two months of the issuance date of the instant redetermination.  If the request is filed more than two months after the issuance date of this decision, the request must include the appropriate extension of time fee.  If a request for reconsideration is not filed within the maximum extendable period to file the request, the Office will sua sponte issue a certificate of correction adjusting the PTA to 691 days.

Further correspondence with respect to this matter may be submitted as follows:

By facsimile:	(571) 273-8300
		Attn: Office of Petitions
By Internet:	A request for reconsideration may be filed electronically using EFS Web.1  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries specific to this decision should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley 
Attorney Advisor
Office of Petitions

Enclosure:	Draft Certificate of Correction 








    
        
            
    

    
        1 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.